ORDER
Considering the Motion of Defendants in No. 99-CA-3357 Seeking a Stay of Proceedings in the Court of Appeal, and the Application of Defendants in No. 00-CC-1505 Seeking Review of the Action of the Court of Appeal Denying Defendants’ Motion for Stay,
IT IS ORDERED that all proceedings in the court of appeal in this case be and hereby are stayed pending further orders of this court.
/s/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana
KNOLL, J., not on panel (recused). Rule IV, Part II, § 3.